Citation Nr: 1207183	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic bilateral hallux valgus and bunions, claimed as foot deformities ("foot disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1970 to November 1973.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2007. A transcript of the hearing is associated with the claims file. 

Historically, a January 2008 Board decision granted service connection for asbestosis and, after reopening, also granted service connection for pulmonary sarcoidosis.  At that time the issue of whether there was new and material evidence to reopen a claim for service connection for pes planus (feet disability) was remanded for further development, in compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, the Board again remanded the case in May 2009, pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998) for compliance with the January 2008 remand instructions.  

A February 2011 Board decision found that new and material evidence had been submitted to reopen a claim for service connection for pes planus, claimed as foot deformities ("foot disability") and, without de novo adjudication on the merits, remanded the claim to obtain a statement from a VA podiatrist and afforded the Veteran a VA examination.  The examination was conducted, following which an August 2011 rating decision granted service connection for pes planus of the right foot and service connection for pes planus of the left foot, and assigned each an initial 10 percent rating, all effective October 30, 2003.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection moots an appeal of that issue unless there is a Notice of Disagreement (NOD) as to downstream elements of the effective date and compensation level assigned, which is not the case here).  


FINDINGS OF FACT

The evidence of record establishes that the veteran's bilateral hallux valgus and bunions are shown be related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, chronic bilateral hallux valgus and bunions were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  Also, 38 U.S.C.A. § 5103A, requires that VA make reasonable efforts to identify and obtain relevant records in support of the claim.  

As the claim of service connection is resolved in the Veteran's favor, further discussion of VCAA compliance is not required

However, the Board notes that the case was remanded in 2011 to afford the Veteran a VA examination as to the claim for service connection for bilateral pes planus.  That examination was conducted in April 2011.  The case was also remanded because the Veteran had testified that a VA podiatrist had written a favorable medical opinion in January 2004.  That statement has been obtained and is now on file.  

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

The Board must determine whether the weight of the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event.  However, if the weight of the evidence is against the claim, the claim must denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Background and Analysis

Upon service entrance examination, the Veteran had second degree pes planus.

At the December 2007 travel Board hearing the Veteran's wife stated that she had known him since he was in the military.  Page 5 of the transcript of that hearing.  The Veteran testified that Dr. H. had written a letter of January 29, 2004, to the Veteran stating that the Veteran's pes planus was acquired while wearing combat boots.  The Veteran further testified that when stationed in Germany during service he had received medical attention for his feet and had been told that there was nothing more that could be done because they had degenerated but it had been recommended that he no longer wear boot but, rather, that he use low-cut dress shoes.  Also, he had been given a profile precluding any running, jumping or prolonged standing.  He had not had any problems with his feet when he entered military service.  He had been given a physical profile due to his feet after basic training.  Page 6.  His service separation examination had been perfunctory and he had been told that if he complained of anything he might be detained for as much as a week.  The Veteran's wife also testified that the Veteran's feet had not been in that bad of shape prior to military service.  Page 7.  She testified that she was a nurse and that she had noticed that he had problems with his feet after his military service.  The Veteran also testified that after his military service he had had surgery on his feet and that there had been complications, in the form of an infection, after the surgery.  Page 8.  His wife testified that the infection after the surgery at a VA Medical Center in Montgomery, Alabama, in 2003 or 2004 was so bad that pins had been inserted in his feet but that the infection was so bad that the pins had spontaneously come out.  Pages 8 and 9.  The Veteran testified that the surgery had been for correction of hammertoes and his wife testified that it was also because a tumor had grown in a joint of a great toe.  The Veteran stated that he had been told that the soft bone and tissue had deteriorated in the big toe and that when the surgery had been done there was nothing to clamp it to in order to hold it in place and, as a result, it had deteriorated.  Page 9.  The Veteran also testified that he used corrective shoes or inserts due to his pes planus which provided some help but had not relieved his pain.  Further surgery on his feet had been recommended but he did not want it.  Page 10.  

The Veteran testified that the physician that had provided the statement in January 2004 pertaining to pes planus had also addressed the matter of the Veteran's hammertoes.  This physician was a VA podiatrist at the VA facility in Montgomery.  Page 11.  The Veteran's service representative stated that the report of this podiatrist should be in the Veteran's claim file.  Page 12.  

A June 2001 statement from a private podiatrist, T. G., D.P.M. noted that the Veteran currently complained of severely painful bunions and hammertoes of both feet.  He complained of a fungus in the nails and athletes foot.  Over the last two or three years his pain had worsened and he was now seen for surgical intervention.  His history included tired feet.  On examination he had severe hallux abducto valgus deformity and hammertoe deformity, bilaterally.  He also had significant bilateral pes planus.  He had calcaneal eversion of the feet.  X-rays confirmed hammertoe deformity of the 2nd, 3rd, and 4th digits of the right foot and severe hallux abducto valgus deformity on the right.  There was a complete loss of joint space at the right 1st metatarsophalangeal joint (MPJ).  The sesamoid complex was dislocated to the lateral position.  The assessments were: (1) severe hallux abducto valgus, bilaterally; (2) hammertoe deformity, bilaterally; (3) underlying hallux valgus, bilaterally; (4) pes planus; (5) chronic tinea pedis; and (6) onychomycosis.  It was recommended he have an Akin bunionectomy or a base wedge bunionectomy on the right.  

In January 2004 a VA podiatrist wrote a letter was in support of the Veteran's claim for pes planus.  It was stated that the Veteran's pes planus had been acquired while wearing combat boot during service.  His condition had worsened and had lead to the formation of bilateral hallux abducto valgus, commonly known as bunions.  His bunions were of the most severe type.  After surgical correction at the Montgomery VA hospitalization, his condition had deteriorated to continuous pain in both feet with weight-bearing activities.  His worsening condition was at least as likely, or as likely, to continue deteriorating over the next 12 months.  

On VA examination in April 2011 the Veteran's claim file was reviewed.  The examiner noted that the Veteran's April 1970 pre-induction examination found 2nd degree pes planus but that he had no complaints at that time.  In May 1972 he had mild symptoms of pes planus.  In June 1972 he had bunions of the 1st MPJ of the right foot, also a longitudinal arch strain, flexible feet, and moderately severe bunion.  He was given stretch boots and shows, and inlays.  In September 1972 he had recurrent problems with bunions of the 1st MPJ of the right foot, as well as an Achilles tendon strain.  An October 1972 podiatric evaluation mentioned bunions of both feet, and symptom pes planus.  He was given inlays and a profile against running.  A foot strain and "meta bunions" were noted in July 1973, as was the fact that his prior supports had worn out.  On examination at that time he had mild pes planus, and mild bunions.  X-rays of his feet in 1982 found bilateral hallux valgus deformity.  

Subsequently, the Veteran had an ostial bunionectomy on the right in September 2003, and that clinical note indicated that he had had a left bunionectomy 4 days earlier.  In January 2004 he had a modified McBride bunionectomy on the right with Akin osteotomy.  A podiatry clinic note of August 2003 mentioned that he had had sharp pain, bilaterally, in both of the 1st MPJ joints for the past 5 years, relieved only by rest.  The assessment was bilateral hallux valgus.  

Currently the Veteran denied having problems with his feet prior to service and had not had any treatment for his feet prior to service.  He developed foot pain during service and after basic training he had been put on a profile.  He wore boots during basic training but had been asked to wear low cut shoes.  He used spacers for his toes and used special shoes and inserts.  Although a 1982 evaluation mentioned that he was not using any inserts at that time, the Veteran reported having used inserts continuously since service.  

On physical examination the Veteran had hallux valgus deformity of the great toe of each foot with associated swelling and tenderness.  He had second degree pes planus and he had hammertoe deformities of the 2nd, 3rd, and 4th toes of each foot.  After the results of radiological tests were reported, the diagnoses were mild, bilateral, pes planus; and residuals of bunionectomies with residual hallux valgus deformity.  

The examiner reported that the preinduction examination mentioned pes planus but no other abnormality had been noted.  In 1972 the Veteran had bunions and was symptomatic.  The examiner could not locate any information between discharge from service in 1973 and 1982.  The examiner stated that the pes planus was a pre-existing condition.  The Veteran had foot pain later in service and was noted to have bilateral hallux valgus and bunions. These were first mentioned in1972.  The examiner could not determine whether the Veteran had these conditions prior to service but which were not noted on the preinduction examination, or had developed these conditions during service, without resorting to mere speculation.  Hallux valgus and bunions generally were chronic conditions with insidious onset.  The Veteran was symptomatic during service.  He denied any symptoms prior to service and the same was noted in the service treatment records.  It was as likely as not that the Veteran's condition worsened during service and might be related to wearing boots and rigorous physical training associated with military service. 

Initially, the Board notes that hallux valgus is angulation of the great toe away from the midline of the body (toward the other toes) and can be caused by bunions.  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) and Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993).  The major findings in hallux valgus (bunion) are pain or discomfort in the first metatarsophalangeal joint (the joint at the base of the great toe) or under the ball of the foot, deformity at that joint, and sometimes redness and swelling.  68 Fed. Reg. 7020 (February 11, 2003).  

In this case, the 2001 VA examiner was unable to determine, without resorting to speculation, whether the Veteran's hallux valgus and bunions pre-existed active service but were merely not detected on the pre-induction examination, or whether they first manifested during service.  From this it is clear that the Veteran had hallux valgus and bunions during service.  Because there is no evidence that he had hallux valgus and bunions prior to service, he must be presumed to have been in sound condition at entrance into active service.  See 38 U.S.C. § 1111 (2002) and 38 C.F.R. § 3.304(b) (2010).  

The Board finds, for purposes of this decision, that the diagnosis of bunions on both feet in service; subsequent manifestations of hallux valgus and bunions (in 1982) and residuals of post bunionectomy with residual hallux valugus deformity (in 2003, 2004, and 2011), as established by VA medical records and private examination reports; and the credible testimony of the Veteran and his wife, raise a reasonable doubt as to the initial onset of the Veteran's chronic bilateral hallux valgus and bunions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In resolving all reasonable doubt in favor of the Veteran, the Board determines chronic bilateral hallux valgus and bunions was incurred in service and thus warrants a grant of service connection for that disability.




ORDER

Service connection for bilateral hallux valgus and bunions is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


